       Case 1:08-cr-00462-JPW Document 111 Filed 06/10/20 Page 1 of 10




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
UNITED STATES OF AMERICA                  :    Crim. No. 1:08-CR-00462
                                          :
                                          :
                   v.                     :
                                          :
                                          :
MARLON HOLMES                             :    Judge Jennifer P. Wilson

                                MEMORANDUM

      Before the court is Defendant Marlon Holmes’s motion for compassionate

release and reduction of sentence under 18 U.S.C. § 3582(c)(1)(A). (Docs. 106,

108.) Holmes asks the court to immediately reduce his sentence to time served

with supervised release in light of his health issues and concerns regarding

transmission of the COVID-19 virus in an institutional setting. The Government

opposes Holmes’s request. For the reasons that follow, Holmes’s motion will be

denied.

              FACTUAL BACKGROUND AND PROCEDURAL HISTORY

      A federal grand jury returned a three-count indictment in this court on

December 17, 2008, charging Holmes with distribution of 50 grams and more of

cocaine base in violation of 21 U.S.C. § 841(a)(1) and 18 U.S.C. § 2 (Count 1);

conspiracy to distribute 50 grams and more of cocaine base in violation of 21

U.S.C. § 846 (Count 2); and possession of a firearm by a felon in violation of 18

U.S.C. § 922(g)(1) (Count 3). (Doc. 1.) On November 2, 2011, Holmes was


                                         1
          Case 1:08-cr-00462-JPW Document 111 Filed 06/10/20 Page 2 of 10




arrested on the outstanding warrant in this case. (Doc. 8.) Holmes subsequently

entered a guilty plea to a superseding information which charged him with

distribution of cocaine base and cocaine in violation of 21 U.S.C. § 841(a)(1) and

18 U.S.C. § 2. (Doc. 39.) The plea agreement bound the court to sentence Holmes

to a term of imprisonment between 96 and 144 months. (Doc. 67, p. 3.)1

         At sentencing, the court found that Holmes was a career offender based on

two prior convictions, drug trafficking and simple assault, resulting in a guideline

range of 151 to 188 months. (PSR ¶¶ 28, 32, 64.) In balancing the factors set forth

in 18 U.S.C. § 3553(a), Judge William W. Caldwell2 stated:

         What concerns me about this case is the fact that I think, if I’m counting
         correctly, on four of these occasions, there was a pistol, a gun used. And
         on two of them, or at least one of them, the gun was fired. And so I
         think Mr. Holmes’s proclivity to be armed is a concern. And I have to
         look at his past record to see whether I think he’s going to get into
         trouble after he gets out of serving this sentence that I will impose.

         Starting at age 17, as we’ve talked about, he got a one-and-a-half to
         five-year sentence. He was paroled in October of ‘95, I believe it was.
         And it was in August of ‘96 that he gets involved in a thing that resulted
         in being charged with receiving stolen property. But there was a stolen
         pistol, the pistol was fired. And then in 2000, he had a gun charge for
         which he got one to two years. He fled from the police and he failed to
         surrender to them.




1
    For ease of reference, the court utilizes the page numbers from the CM/ECF header.
2
 The late Judge Caldwell presided over Holmes’s case until the filing of the instant motion
before the court. This case was then reassigned to the undersigned.
                                                 2
       Case 1:08-cr-00462-JPW Document 111 Filed 06/10/20 Page 3 of 10




      And then we have the current charges in ‘08 – well, there was a charge,
      corruption of minors, in ‘05. But then in ‘08, the charges to which he
      pled guilty involving a gun again and two drug transactions, I believe.

      I believe there is some hope for Mr. Holmes. I know I’m taking you at
      your word, Mr. Holmes, that you are going to turn your life around
      during the period of incarceration. I take no pleasure in sentencing
      anybody. But I think in this case, a sentence toward the high end of the
      range is more fair than one at the bottom; that is, fair to the interests of
      the community. I’m concerned about recidivism, of course, but I hope
      that’s not going to happen. And considering the past record, this is a
      very serious case.

(Doc. 82, pp. 10–11.) The court ultimately sentenced Holmes to a term of

imprisonment of 132 months. (Doc. 77.) Holmes has served approximately 103

months of his sentence, with a projected release date of March 17, 2021, and is

scheduled to be released to the Capital Pavilion, a halfway house, on September

22, 2020. (Doc. 108, p. 2; Doc. 108-2, p. 3.)

      On April 25, 2020, Holmes requested compassionate release and a reduction

of his sentence through the warden at FCI Schuylkill based on his medical

condition and the COVID-19 pandemic. (Doc. 108-3, pp. 1–2.) While awaiting a

response from the warden, on April 28, 2020, Holmes filed the instant motion to

appoint counsel and for release from custody. (Doc. 106.) Acknowledging that

only the Bureau of Prisons (“BOP”) has authority to release an inmate to home

confinement, see 18 U.S.C. § 3624(c)(2), the court construed the motion as a

request for sentence reduction and compassionate release under 18 U.S.C.

§ 3582(c)(1)(A) and appointed the Federal Public Defender to determine whether

                                           3
        Case 1:08-cr-00462-JPW Document 111 Filed 06/10/20 Page 4 of 10




Holmes may be eligible for such relief and, if so, to file an appropriate

supplemental motion on his behalf. (Doc. 107.) A counseled brief in support of

Holmes’s motion was filed on June 2, 2020, arguing that the combination of

COVID-19 and Holmes’s health created extraordinary and compelling reasons for

a reduction in his sentence. (Doc. 108.)

       On May 13, 2020, the warden denied Holmes’s request for home

confinement concluding as follows:

       After a complete review of your circumstances based upon the Attorney
       General’s criteria, we have determined you are not eligible for home
       confinement. Specifically, your recidivism score of “High” disqualifies
       you from consideration. In view of the fact FCI Schuylkill does not
       have any confirmed staff or inmate cases of COVID-19 at the present
       time, the conditions of your release present a significantly higher risk
       of contracting COVID-19 than your current confinement at FCI
       Schuylkill.

(Doc. 108-4.) Holmes subsequently asked the warden to reconsider his decision.

(Doc. 108-5.) At this time, the court does not know the outcome of Holmes’s

reconsideration request.3

                                        DISCUSSION

       Holmes asks the court to reduce his sentence to time served pursuant to 18

U.S.C. § 3582(c)(1)(A)(i), as modified by the First Step Act of 2018, § 603(b).




3
  The Government states that Holmes’s reconsideration request was denied citing to Doc. 108-6.
However, after a thorough review of that exhibit, the court cannot conclude that the warden has
rendered a decision.
                                               4
       Case 1:08-cr-00462-JPW Document 111 Filed 06/10/20 Page 5 of 10




Only after a defendant has fully exhausted all administrative rights to appeal from

the BOP’s failure to file a motion or the lapse of thirty days from the warden’s

receipt of a defendant’s request, whichever is earlier, may the court reduce a

defendant’s sentence pursuant to this provision. 18 U.S.C. §3582(c)(1)(A). Here,

Holmes submitted his request to the warden of FCI Schuylkill on April 25, 2020,

and the warden has since denied his request. (Docs. 108-3, 108-4.) The

Government does not contest that Holmes has exhausted the administrate remedies

available to him or that Holmes’s motion is properly before this court. Thus, the

court finds that Holmes’s motion is properly before this court and will turn to the

merits of his request for a reduction of his sentence.

      The sentencing court can reduce a term of imprisonment if the court finds

that “extraordinary and compelling reasons warrant such a reduction,” the

reduction would be consistent with applicable policy statements issued by the

Sentencing Commission, and the sentencing factors under 18 U.S.C. § 3553(a)

warrant a reduction. 18 U.S.C. § 3582(c)(1)(A)(i); U.S.S.G. § 1B1.13. The

Sentencing Commission was given the authority by Congress to “describe what

should be considered extraordinary and compelling reasons for sentence

reduction.” 28 U.S.C. § 994(t). There are four circumstances described that

satisfy the “extraordinary and compelling reasons” standard: (A) the defendant’s

medical condition; (B) the age of the defendant; (C) family circumstances; or (D)


                                           5
        Case 1:08-cr-00462-JPW Document 111 Filed 06/10/20 Page 6 of 10




“an extraordinary and compelling reason other than, or in combination with, the

reasons described in subdivisions (A) through (C).” U.S.S.G. § 1B1.13, cmt. n.1.

In this case, Holmes contends that he qualifies for a sentence reduction under the

catchall section because of his medical condition in conjunction with the COVID-

19 pandemic. (Doc. 108, p. 9.)

       The court observes that the CDC has advised that people over the age of 65,

those living in nursing homes or long-term care facilities, and people of any age

with underlying medical conditions including those with chronic kidney disease

undergoing dialysis are at a higher risk of severe illness or death from COVID-19. 4

See Coronavirus Disease 2019 (COVID-19): People Who Are At Higher Risk for

Severe Illness, CENTERS FOR DISEASE CONTROL AND PREVENTION,

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-at-

higher-risk.html (last visited June 9, 2020). The court also observes that in

response to the COVID-19 pandemic, the BOP continues to carefully monitor the

virus to assess how to best ensure the safety of staff, inmates, and the public. See

A BOP COVID-19 Overview, FEDERAL BUREAU OF PRISONS,

https://www.bop.gov/coronavirus/ overview.jsp#bop_emergency_response (last

visited June 9, 2020). Furthermore, the BOP has instituted a modified operations



4
 Because the court is writing for the benefit of the parties, it will not delve into the details of the
COVID-19 pandemic, which are well known to the court and the parties.
                                                   6
       Case 1:08-cr-00462-JPW Document 111 Filed 06/10/20 Page 7 of 10




plan to minimize the risk of COVID-19 transmission, and continues to update that

plan as needed. See BOP Implementing Modified Operations, FEDERAL BUREAU

OF PRISONS,   https://www.bop.gov/coronavirus/covid19_status.jsp (June 9, 2020).

      The parties do not dispute Holmes’s medical conditions. He suffers from

lower urinary tract issues and an acute kidney injury. (Doc. 108-1, pp. 1–3.) On

February 25, 2020, Holmes had surgery at Hershey Medical Center where a

cystoscopy and prostatic urethral lift were performed, as well as the insertion of a

foley catheter. (Id. at 3–5.) Shortly thereafter, on February 29, 2020, Holmes was

seen at Lehigh Valley Hospital for an acute kidney injury. (Id. at 1–3.) Other than

a follow-up visit performed at FCI Schuylkill on March 2, 2020, Holmes has not

reported any adverse symptoms or issues. (See Gov’t Ex. A to Doc. 110, p. 14.)

Holmes is not currently receiving dialysis but is taking Acetaminophen (Tylenol),

Alfuzosin, Finasteride, and Naproxen (Aleve). (Id. at 21.)

      Holmes argues that the risk of contracting COVID-19 in a BOP facility is

much higher than if he was able to quarantine at home and practice social

distancing. (Doc. 108, p. 10.) Recognizing that FCI Schuylkill does not have any

confirmed cases of COVID-19, Holmes contends that the number of positive cases

reported by the BOP is far from accurate due to the limited testing available at the

BOP facilities. (Id.) Thus, as a result of his pre-existing medical conditions,




                                          7
       Case 1:08-cr-00462-JPW Document 111 Filed 06/10/20 Page 8 of 10




Holmes states that the CDC would classify him as high-risk of severe illness or

death if exposed to COVID-19. (Id. at 11.)

      The Government contends that Holmes’s medical condition, although

chronic, is manageable and does not fall within one of the categories of medical

conditions listed in the Sentencing Commission’s policy statement. (Doc. 110, pp.

21–22.) Specifically, Holmes does not have a terminal illness or a “serious

physical or medical condition . . . that substantially diminishes the ability of

[Holmes] to provide self-care within the environment of a correctional facility and

from which [he] is not expected to recover.” (Id. (quoting U.S.S.G. § 1B1.13 cmt.

n.1).) The Government further argues that the existence of the COVID-19

pandemic does not, by itself, fall into one of the categories set forth by the

Sentencing Commission. (Id. at 22.) However, the Government recognizes that

COVID-19 is relevant to the court’s analysis when an inmate’s chronic medical

condition, as identified by the CDC, elevates the inmate’s risk of becoming

seriously ill from COVID-19. (Id. at 24.) In this instance, the Government avers

that although Holmes underwent surgery in late February and was treated for post-

operative issues in early March, he appears to have “rebounded.” (Id. at 25.)

Furthermore, the Government points out that Holmes seeks to be released to

Dauphin County, which had numerous cases of COVID-19, and was only recently




                                           8
       Case 1:08-cr-00462-JPW Document 111 Filed 06/10/20 Page 9 of 10




moved from the “red” to “yellow” phase of Pennsylvania’s reopening plan by the

Governor of Pennsylvania. (Id. at 26.)

      Based on the medical records provided, the court finds that Holmes’s

medical condition is chronic. However, the court also finds that following his

surgery, post-operative complication, and follow up visit, it appears that Holmes’s

medical condition is under control. Since his follow up visit at FCI Schuylkill on

March 2, 2020, Holmes’s has not sought additional medical care, nor is he

receiving dialysis. (See Gov’t Ex. A to Doc. 110.) Furthermore, FCI Schuylkill

has not reported any cases of COVID-19, which is in stark contract to Dauphin

County reporting 1,525 cases as of June 9, 2020. See COVID-19 Data for

Pennsylvania, DEPARTMENT OF HEALTH, https://www.health.pa.gov/topics/disease/

coronavirus/Pages/Cases.aspx (last visited June 9, 2020). Accordingly, the court

cannot find that the combination of Holmes’s medical condition and the COVID-

19 pandemic create an extraordinary and compelling reason to reduce Holmes’s

sentence to time served.

      But even if the court concluded that Holmes presented an extraordinary and

compelling reason to reduce his sentence, the court would be reluctant to reduce

his sentence based on a review of the Section 3553(a) factors. Like Judge

Caldwell at sentencing, the court is concerned about Holmes’s substantial criminal

history, especially the involvement of firearms. From the records provided, the


                                         9
      Case 1:08-cr-00462-JPW Document 111 Filed 06/10/20 Page 10 of 10




court is optimistic and hopeful that Holmes has been rehabilitated and will not

recidivate. However, releasing Holmes to home confinement directly, without the

benefit of a step-down period at a community correctional facility, concerns this

court. The court believes that Holmes’s current plan to be released to Capital

Pavilion, a half-way house, on September 22, 2020, provides him with the greatest

likelihood of success upon release.

                                      CONCLUSION

      For the reasons stated, Holmes’s motion for compassionate release and

reduction of sentence under 18 U.S.C. § 3582(c)(1)(A) will be denied. An

appropriate order will issue.



                                        s/Jennifer P. Wilson
                                        JENNIFER P. WILSON
                                        United States District Court Judge
                                        Middle District of Pennsylvania

Dated: June 10, 2020




                                          10
